 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      JEREL I. STANFIELD,                                 Case No. 1:18-cv-01646-AWI-EPG
10
                           Plaintiff,                     FINDINGS AND RECOMMENDATIONS
11
                                                          RECOMMENDING THAT THE FIRST
               v.                                         AMENDED COMPLAINT BE DISMISSED
12
                                                          WITHOUT LEAVE TO AMEND
13    COUNTY OF FRESNO, et al.,
                                                           (ECF No. 6)
14                         Defendants.
                                                          THIRTY (30) DAY DEADLINE
15

16

17            Plaintiff, Jerel I. Stanfield, is appearing pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on

19   November 29, 2018, alleging claims related to Plaintiff’s detention at the Fresno County Jail on

20   or about January 2018. (ECF No. 1.) The Court screened Plaintiff’s Complaint and found that it

21   failed to state a cognizable federal claim. On February 28, 2019, Plaintiff filed his First Amended

22   Complaint (“FAC”). The Court has screened the FAC and finds that it does not state any

23   cognizable federal claim. The Court also finds that granting Plaintiff leave to amend would be

24   futile. Accordingly, the Court recommends that Plaintiff’s FAC be dismissed without leave to

25   amend.

26     I.     SCREENING REQUIREMENT

27            Under 28 U.S.C. § 1915(e)(2), the Court must conduct a review of a complaint in a case in

28   which the plaintiff is proceeding in forma pauperis to determine whether it “state[s] a claim on
                                                          1
 1   which relief may be granted,” is “frivolous or malicious,” or “seek[s] monetary relief against a

 2   defendant who is immune from such relief.” If the Court determines that the complaint fails to

 3   state a claim, it must be dismissed. Id. An action is frivolous if it is “of little weight or

 4   importance: having no basis in law or fact” and malicious if it was filed with the “intention or

 5   desire to harm another.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). Leave to amend

 6   may be granted to the extent that the deficiencies of the complaint can be cured by amendment.

 7   Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

 8             A complaint must contain “a short and plain statement of the claim showing that the

 9   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

10   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

11   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

12   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

13   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Id. at 663 (quoting

14   Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal conclusions are

15   not. Id. at 678.

16             In determining whether a complaint states an actionable claim, the Court must accept the

17   allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740

18   (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

19   Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor. Jenkins

20   v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less
21   stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

22   (9th Cir. 2010) (holding that pro se complaints should continue to be liberally construed after

23   Iqbal).

24    II.      SUMMARY OF THE FIRST AMENDED COMPLAINT

25             The Complaint alleges that on or about January 2018, Plaintiff was in custody as a pretrial

26   detainee at the Fresno County Jail, and that he had been in custody approximately four and a half
27   years. (ECF No. 6 at 8.) “Plaintiff had a bail from time of arrest March 31, 2013 (transcript).”

28   (Id.)
                                                           2
 1              A. Allegations Relating to Defendants Maricela Leon Doe 1 and Lorena Doe 2

 2           Defendants Maricela Leon Doe 1 and Lorena Doe 2 are court clerks that work for the

 3   Fresno County Superior Court. (ECF No. 6 at 4, 6.)

 4           “On or about January 2018 a bail agent along with the [Plaintiff’s] mother went to the

 5   Fresno County jail to bail out Plaintiff Stanfield.” (ECF No. 1 at 8.) “The deputy sheriff said that

 6   the bail amount changed from the set bail amount to No Bail that evening.” (Id.) Plaintiff’s

 7   mother and the bail agent “went to the Superior Court clerk’s office to see why the bail had

 8   changed from the (‘Previous Set Amount’) to no bail.” (Id.) Plaintiff’s mother “talked directly to

 9   Maricela Leon Doe 1 and Lorena Doe 2. The clerks said that after they did their own research that

10   they concluded that plaintiff should not have a bail.” (Id.)

11           [Plaintiff’s] mother filed complaints with the clerk’s supervisors informing them that the
             clerks violated Plaintiff’s civil rights, causing false imprisonment, cruel and unusual
12           punishment, intentional infliction of emotional distress, negligence, and denial of due
             process of having a court hearing. The clerks changed a court order without a court
13           hearing. One of their supervisors said that their clerks had a right to change a document if
             they deemed necessary. This act violated Plaintiff Stanfield’s right to due process 42
14           U.S.C. Sec. 1983, which brought forth this complaint. On information and belief, a
             reasonable properly trained and supervised clerk (clerks) would not have changed a court
15           certified transcript which caused Plaintiff unnecessary emotional distress, false
             imprisonment, cruel and unusual punishment.
16

17   (Id.)

18           The FAC alleges that Maricela Leon Doe 1 and Lorena Doe 2 were both acting under

19   color of law while conducting their duties as court clerks and willfully and maliciously violated

20   Plaintiff’s constitutional rights by either changing or participating in the changing of “the
21   established set amount of bail that was clearly ordered from the onset of the criminal case.” (Id. at

22   4.) The clerks “changed the ‘amount as previously set to No Bail verbally. Because of that action

23   it became on paper as no bail when in fact there was always a bail.” (Id. at 11.)

24           In committing these acts, Defendants Maricela Leon Doe 1 and Lorena Doe 2 “were

25   negligent, careless, reckless, and/or failed to meet their duties, non-delegable and otherwise,

26   which they owed to Plaintiff Stanfield.” (Id. at 11.)
27              B. Allegations Relating to Defendant Christopher Gularte

28           Defendant Christopher Gularte is a deputy district attorney for Fresno County. (ECF No. 6
                                                        3
 1   at 4.) Gularte, in his duties as an attorney for the County, ”did conspire with the county clerks that

 2   caused deprivation of the Plaintiff’s Federal Civil Right to due process.” (Id.) Gularte,

 3           in the approximately 3 years he had the case absolutely did not at any time verbally or
             written say Plaintiff had no bail, until and after the court clerks deliberate and reckless act.
 4           Then the district attorney [unjustly] fabricated the truth about the set bail to Judge
             Gallagher and continued fabricating causing plaintiff to suffer significant mental anguish
 5           as a result of the actions and violations of said defendants therein showing the connection
             that these defendants conspired together that caused the deprivation of Plaintiff’s Federal
 6           Civil Liberties. Defendant Gularte own motions proved that there had been a clearly
             established court order of bail set in place at the time these wrongful acts were committed.
 7
     (Id. (alteration in original).)
 8
             During a February 22, 2018, hearing:
 9
             in front of Honorable Judge Gallagher whom had never heard this case, the Judge asked
10           the Defendant Christopher Gularte deputy DA was there ever a bail in this case? The
             Defendant blatantly, willfully, and maliciously said Judge Conklin set is as no bail.
11           (2/22/2018 trans. Pg. 3 line 18) see transcript Dated 5/3/2017. Judge Conklin did in fact
             say, “Bail is to remain as Previously Set.” The prosecutor knew exactly what the bail
12           amount was after the acquittal and landslide mistrial and well before the case went down
             before Judge Gallagher and Judge Kaepetan. Therefore, the Defendant Gularte, willfully
13           continuously misstated the orders of the court an outright miscarriage of justice.
14   (Id. at 11; see also id. at 16 (“In open court Defendant Christopher Gularte said that Honorable

15   Judge Conklin set it as no bail when that was the furthest thing from the truth.”).) Defendant

16   Gularte also stated that he was objecting to any change in Plaintiff’s custodial status “knowing

17   Doe 1 and Doe 2 changed the ‘bail as previously set’ to no bail. The D.A. absolutely took

18   advantage of the fact that these new judges may not have known what the clerks had done; he in

19   fact was accessory to the wrongful acts of the clerks.” (Id. at 16.)

20           In committing these acts, Defendant Gularte was “negligent, careless, reckless and/or
21   failed to meet the duties, non-delegable and otherwise, which [he] owed to Plaintiff Stanfield.”

22   (Id.) Defendant Gularte “should have known that [his] failure to act appropriately and to follow

23   the judge orders, transcripts, would violate Plaintiff Stanfield civil rights.” (Id.)

24               C. Allegations Relating to Defendant County of Fresno
25           The FAC alleges:
26           At all times relevant hereto, Defendant County was responsible for the training of all
             clerks of the County and the proper actions in the performance of their duties as clerks of
27           the Fresno County Superior Clerks Office. Defendants County and the District Attorneys
             Office, by and through their supervisory employees and officials, have been on notice
28           through complaints, both formal and informal, that its clerks have repeatedly engaged in a
                                                       4
 1           pattern and practice of purposefully abridging the rights, constitutional and otherwise, of
             persons within their jurisdiction. Despite such notice, the County and certain of the Doe
 2           Defendants, and each of them, demonstrated deliberate indifference to this pattern and
             practice of violations of rights by failing to take necessary, appropriate, or adequate
 3           measures to ensure the cessation of such conduct. This deliberate act of the Defendants
             amount[s] to an informal policy or custom, and ratification, said policy or custom being
 4           another proximate cause of the injury of [Plaintiff].

 5   (Id. at 8-9.)

 6           The County “as a matter of custom, practice and policy, failed to adequately and properly

 7   screen and hire the Defendant employees” including Defendant Maricela Leon Doe 1, Lorena

 8   Doe 2, and Gularte, and in doing so “was deliberately indifferent to the Constitutional rights of

 9   Plaintiff Stanfield.” (Id. at 12.)

10           The County also,

11           as a matter [of] custom, practice, and policy, failed to maintain adequate and proper
             training for Fresno County Superior Court clerks and the District Attorney personnel . . .
12           necessary to educate the clerks and d.a. as to the constitutional rights of citizens and to
             prevent the intentional and systematic [practice] of said employees changing court
13           transcripts or misstating the facts that causes extra judicial punishment of citizens inmate
             or not by clerks and district attorneys.
14
             Said customs, practice and policy [include] a failure to adequately investigate, supervise
15           and discipline offending clerks and D.A. that fostered the custom, and practice, and policy
             within the Fresno County Superior Court clerk’s office and the Fresno County District
16           Attorney’s office which resulted in the violation of various civil rights of Plaintiff
             Stanfield.
17
     (Id. at 13.)
18
     III.    SECTION 1983
19
             The Civil Rights Act, under which this action was filed, provides:
20
             Every person who, under color of any statute, ordinance, regulation, custom, or
21           usage, of any State or Territory or the District of Columbia, subjects, or causes to
             be subjected, any citizen of the United States or other person within the
22           jurisdiction thereof to the deprivation of any rights, privileges, or immunities
             secured by the Constitution and laws, shall be liable to the party injured in an
23           action at law, suit in equity, or other proper proceeding for redress . . . .

24
     42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
25
     provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
26
     U.S. 386, 393-94 (1989) (citation omitted).
27
             To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
28
                                                        5
 1   color of state law, and (2) the defendant deprived him of rights secured by the United States

 2   Constitution or federal law. Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see

 3   also Marsh v. Cty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of

 4   state law”). A person deprives another of a federal constitutional right, “within the meaning of

 5   § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform

 6   an act which he is legally required to do that causes the deprivation of which complaint is made.’”

 7   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

 8   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be

 9   established when an official sets in motion a ‘series of acts by others which the actor knows or

10   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479

11   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles

12   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,

13   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026

14   (9th Cir. 2008).

15          Additionally, a plaintiff must demonstrate that each named defendant personally

16   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, a plaintiff

17   must allege facts demonstrating, or from which an inference can be drawn, that there is an actual

18   connection or link between the actions of the defendants and the deprivation alleged to have been

19   suffered by Plaintiff. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 695 (1978).

20   IV.    EVALUATION OF PLAINTIFF’S FIRST AMENDED COMPLAINT
21          Like the Complaint (ECF No. 1), the First Amended Complaint (“FAC”) (ECF No. 6)

22   states primarily state law claims—claims for false imprisonment, negligence, intentional

23   infliction of emotional distress, and violation of the Bane Act, California Civil Code section 52.1.

24   (ECF No. 6 at , 9-12, 14-18.) Although a federal court may exercise supplemental jurisdiction

25   over state law claims, a court may do so only if the case also includes a federal claim that

26   provides the court with original federal jurisdiction. See 28 U.S.C. § 1367(a); Herman Family
27   Revocable Trust v. Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001) (“where there is no underlying

28   original federal subject matter jurisdiction, the court has no authority to adjudicate supplemental
                                                        6
 1   claims under § 1367”).

 2           Here, as discussed below, the FAC does not allege a cognizable federal claim and thus

 3   does not adequately allege facts demonstrating that the Court has original federal jurisdiction.

 4   Without original federal jurisdiction, the Court does not have supplemental jurisdiction over

 5   Plaintiff’s state law claims.

 6           A. Claims Against Defendants Maricela Leon Doe 1 and Lorena Doe 2

 7           The FAC alleges that Defendants Maricela Leon Doe 1 and Lorena Doe 2, both of whom

 8   are court clerks, violated Plaintiff’s constitutional rights when they changed a court order without

 9   a court hearing or a judge’s order, and called the jail and told jail personnel to place a “no bail”

10   status on Plaintiff.

11           “Court clerks have absolute quasi-judicial immunity from damages for civil rights

12   violations when they perform tasks that are an integral part of the judicial process.” Mullis v. U.S.

13   Bankr. Court for Dist. of Nevada, 828 F.2d 1385, 1390 (9th Cir. 1987). The alleged acts of

14   Defendants Maricela Leon Doe 1 and Lorena Doe 2 fall within the tasks that court clerks perform

15   as an integral part of the judicial process. Accordingly, Defendants Maricela Leon Doe 1 and

16   Lorena Doe 2 are absolutely immune from suit under § 1983, and the claims against them should

17   be dismissed.1

18           B. Defendant Gularte

19           The FAC alleges that Defendant Gularte, a district attorney handling the criminal case

20   against Plaintiff, violated Plaintiff’s constitutional rights by knowingly providing false
21   information to a judge during a February 2018 hearing about whether bail had previously been set

22   in the criminal case. Specifically, the FAC alleges that the judge asked Defendant Gularte

23   whether bail had been set and Defendant Gularte told the judge in response that a different judge

24   had previously ordered that Plaintiff’s bail be set as “no bail” even though the previous judge had

25   actually ordered that bail was to remain as set.

26           A district attorney is absolutely immune from suit under § 1983 where the claims are
27
             1
               Because Defendants Maricela Leon Doe 1 and Lorena Doe 2 are entitled to absolute immunity, Plaintiff’s
28   argument in the FAC that these defendants are not entitled to qualified immunity (ECF No. 6 at 2-3) is inapposite.
                                                               7
 1   related to conduct that is “intimately associated with the judicial phase of the criminal process.”

 2   Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009) (citation omitted). Defendant Gularte’s

 3   alleged representations regarding bail during the court hearing “are prosecutorial decisions

 4   intimately associated with the judicial phase of the criminal process.” Ismail v. Cty. of Orange,

 5   676 F. App'x 690, 691 (9th Cir. 2017). Accordingly, Defendant Gularte is absolutely immune

 6   from suit under § 1983, and the claims against him should be dismissed.2

 7           C. County of Fresno

 8           The FAC alleges that the County of Fresno violated Plaintiff’s constitutional rights by

 9   failing to adequately and properly screen, hire, train, supervise, and discipline Defendants

10   Maricela Leon Doe 1, Lorena Doe 2, and Gularte.

11           Under § 1983, a local government is responsible “only for ‘their own illegal acts.’ They

12   are not vicariously liable under § 1983 for their employees’ actions.” Connick v. Thompson, 563

13   U.S. 51, 60 (2011) (citations omitted).

14           Plaintiffs who seek to impose liability on local governments under § 1983 must prove that
             action pursuant to official municipal policy caused their injury. Official municipal policy
15           includes the decisions of a government’s lawmakers, the acts of its policymaking officials,
             and practices so persistent and widespread as to practically have the force of law. These
16           are action[s] for which the municipality is actually responsible.”
     Id. at 60-61 (internal citations and quotations omitted) (alteration in original).
17
             “That a plaintiff has suffered a deprivation of federal rights at the hands of a municipal
18
     employee will not alone permit an inference of municipal culpability and causation; the plaintiff
19
     will simply have shown that the employee acted culpably.” Bd. of Cty. Comm'rs of Bryan Cty.,
20
     Okl. v. Brown, 520 U.S. 397, 406-07 (1997). Instead, “a plaintiff seeking to establish municipal
21
     liability on the theory that a facially lawful municipal action has led an employee to violate a
22
     plaintiff's rights must demonstrate that the municipal action was taken with ‘deliberate
23
     indifference’ as to its known or obvious consequences. A showing of simple or even heightened
24
     negligence will not suffice.” Id. at 407 (citations omitted).
25
             To state a claim for a violation of § 1983 against a municipality, a plaintiff must
26
27
             2
               Because Defendant Gularte is entitled to absolute immunity, Plaintiff’s argument in the FAC that this
28   defendant is not entitled to qualified immunity (ECF No. 6 at 2-3) is inapposite.
                                                               8
 1   sufficiently allege facts demonstrating (1) he was deprived of his constitutional rights by the

 2   municipality and its employees acting under color of state law, (2) the municipality has customs

 3   or policies that amount to deliberate indifference to the plaintiff’s constitutional rights, and (3)

 4   “these policies are the moving force behind the constitutional violation[s].” Lee v. City of Los

 5   Angeles, 250 F.3d 668, 681-82 (9th Cir. 2001) (citations omitted).

 6           “[D]eliberate indifference to a person’s constitutional rights occurs when the need for

 7   more or different action, ‘is so obvious, and the inadequacy [of the current procedure] so likely to

 8   result in the violation of constitutional rights, that the policymakers . . . can reasonably be said to

 9   have been deliberately indifferent to the need.’” Id. at 682 (citations omitted).

10           “In limited circumstances, a local government’s decision not to train certain employees

11   about their legal duty to avoid violating citizens’ rights may rise to the level of an official

12   government policy for purposes of § 1983.” Connick, 563 U.S. at 61. “A municipality’s

13   culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure to

14   train.” Id. (citation omitted). “To satisfy the statute, a municipality’s failure to train its employees

15   in a relevant respect must amount to ‘deliberate indifference to the rights of persons with whom

16   the [untrained employees] come into contact.’ Only then ‘can such a shortcoming be properly

17   thought of as a [municipal] ‘policy or custom’ that is actionable under § 1983.’” Id. at 61-62

18   (citation omitted).

19           A pattern of similar constitutional violations by untrained employees is “ordinarily
             necessary’ to demonstrate deliberate indifference for purposes of failure to train.”
20           Policymakers’ “continued adherence to an approach that they know or should know has
             failed to prevent tortious conduct by employees may establish the conscious disregard for
21           the consequences of their action—the ‘deliberate indifference’—necessary to trigger
             municipal liability.” Without notice that a course of training is deficient in a particular
22           respect, decisionmakers can hardly be said to have deliberately chosen a training program
             that will cause violations of constitutional rights.
23

24   Id. at 62.

25           Here, the FAC alleges that the County failed to adequately screen, hire, train, supervise,

26   and discipline the Defendant employees, and that these failures resulted in the Defendant
27   employees violating Plaintiff’s constitutional rights. (ECF No. 6 at 12-14.) The FAC does not,

28   however, allege any facts demonstrating the County has customs or policies that amount to
                                                         9
 1   deliberate indifference to Plaintiff’s constitutional rights; that the County had notice that the

 2   methods it used to screen, hire, train, supervise, and/or discipline its court clerks and deputy

 3   district attorneys was deficient in a particular respect and was causing violations of constitutional

 4   rights; or that there was a pattern of constitutional violations by untrained employees in

 5   circumstances that are similar to that alleged to have occurred in the present case. See Connick,

 6   563 U.S. at 62 (“Without notice that a course of training is deficient in a particular respect,

 7   decisionmakers can hardly be said to have deliberately chosen a training program that will cause

 8   violations of constitutional rights.”); Brown, 520 U.S. at 406-07 (“That a plaintiff has suffered a

 9   deprivation of federal rights at the hands of a municipal employee will not alone permit an

10   inference of municipal culpability and causation; the plaintiff will simply have shown that the

11   employee acted culpably.”); Lee, 250 F.3d at 682 (“[D]eliberate indifference to a person’s

12   constitutional rights occurs when the need for more or different action, ‘is so obvious, and the

13   inadequacy [of the current procedure] so likely to result in the violation of constitutional rights,

14   that the policymakers . . . can reasonably be said to have been deliberately indifferent to the

15   need.’”). Instead, the FAC merely uses boilerplate language that sets forth the standard for

16   alleging municipal liability and makes conclusory statements without any factual allegations in

17   support of the claims. This is insufficient. See Iqbal, 556 U.S. at 678 (detailed factual allegations

18   are not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

19   conclusory statements, do not suffice”). The FAC accordingly fails to state a claim based on the

20   alleged failure of the County to screen, hire, train, supervise, and/or discipline Defendants
21   Maricela Leon Doe 1, Lorena Doe 2, and Gularte.

22           Further, as to Defendant Gularte, “when preparing to prosecute and when prosecuting

23   criminal violations of state law, a district attorney represents the state and is not a policymaker for

24   the county.” Pitts v. Cty. of Kern, 949 P.2d 920, 934 (Cal. 1998). Thus, the County cannot be held

25   liable based on the conduct of Defendant Gularte in preparing to prosecute and prosecuting the

26   case against Plaintiff.3 See id.
27            3
                Under the Eleventh Amendment to the U.S. Constitution and the doctrine of sovereign immunity, the State
     of California is absolutely immune from § 1983 liability. See Howlett v. Rose, 496 U.S. 356, 365 (1990); Will v.
28   Michigan Dept. of State Police, 491 U.S. 58, 63–67 (1989).
                                                              10
 1          The claims against the County should accordingly be dismissed.

 2              D. Additional Doe Defendants

 3          The FAC names Does 3-6 as Defendants but does not allege facts demonstrating that Does

 4   3-6 engaged in conduct that violated Plaintiff’s constitutional rights. Accordingly, the claims

 5   against Does 3-6 should be dismissed.

 6    V.    LEAVE TO AMEND

 7          The Court finds that the FAC does not state any cognizable federal claim under § 1983

 8   under the relevant legal standards. The FAC should therefore be dismissed. See Fed. R. Civ. P.

 9   8(a) (complaint must contain a short and plain statement of the claim showing that the pleader is

10   entitled to relief); 28 U.S.C. § 1367(a) (federal court may exercise supplemental jurisdiction over

11   state law claims “in any civil action of which the district courts have original [federal]

12   jurisdiction”); Herman Family Revocable Trust, 254 F.3d at 805 (“where there is no underlying

13   original federal subject matter jurisdiction, the court has no authority to adjudicate supplemental

14   claims under § 1367”).

15          The Court does not recommend granting leave to amend. The Court screened Plaintiff’s

16   original Complaint and found it did not state a federal claim. The Court provided legal guidance

17   to assist Plaintiff in stating a claim, including the following general guidance regarding the need

18   for Plaintiff to include factual allegations in support of his claims:

19          A complaint must contain “a short and plain statement of the claim showing that the
            pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
20          not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
            mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21          (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth
            “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”
22          Id. at 663 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as
            true, legal conclusions are not. Id. at 678.
23
     (ECF No. 5 at 2.) After receiving this guidance from the Court, Plaintiff filed the FAC.
24
            The FAC clearly alleges the circumstances underlying Plaintiff’s claims against
25
     Defendants Maricela Leon Doe 1, Lorena Doe 2, and Gularte, and the Court has found that those
26
     circumstances do not state a cognizable federal claim for the reasons described herein. Granting
27
     Plaintiff further leave to amend these claims would thus be futile.
28
                                                        11
 1          As to the claims against the County, the FAC, like the original Complaint, does not

 2   include factual allegations in support of those claims. In finding the original Complaint failed to

 3   state a claim against the County, the Court explained:

 4          Here, the Complaint alleges the County violated Plaintiff’s constitutional rights but does
            not allege facts demonstrating the County has customs or policies that amount to
 5          deliberate indifference to Plaintiff’s constitutional rights, or that these policies “are the
            moving force” behind a violation of Plaintiff’s constitutional rights. The claims against the
 6          County are accordingly subject to dismissal.
 7   (ECF No. 5 at 7.)

 8          Despite this guidance, Plaintiff still has not provided factual allegations in support of his

 9   claims against the County. Plaintiff has, instead, again provided “[t]hreadbare recitals of the

10   elements of a cause of action [against the County], supported by mere conclusory statements.”

11   Iqbal, 556 U.S. at 678. Granting Plaintiff further leave to amend his claims against the County

12   would thus be futile.

13          Because further amendment would be futile, the Court recommends dismissing the FAC

14   without leave to amend.

15   VI.    RECOMMENDATIONS

16              Based on the foregoing, IT IS RECOMMENDED:

17          1. That this action be dismissed without leave to amend based on Plaintiff’s failure to

18              state a cognizable claim under § 1983;

19          2. That Plaintiff’s federal claims be dismissed with prejudice, and Plaintiff’s state law

20              claims be dismissed without prejudice; and
21          3. That the Clerk of the Court be respectfully directed to close this case.

22          These findings and recommendations will be submitted to the United States district judge

23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30)

24   days after being served with these findings and recommendations, Plaintiff may file written

25   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendations.”
27   \\\

28   \\\
                                                       12
 1          Plaintiff is advised that failure to file objections within the specified time may result in the

 2   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

 3   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 14, 2019                                  /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       13
